PER CURIAM.
The witness’ comment at trial, concerning a spot in a tape recorded conversation between appellant and his codefendant, to the effect that appellant was not going to talk until he spoke to a lawyer, may well have been a comment on his right to remain silent. Nevertheless, considering the strong evidence of guilt, such error in this case was harmless applying the standard in State v. Diguilio, 491 So.2d 1129 (Fla.1986).
GUNTHER and STONE, JJ., concur.
ANSTEAD, J., dissents in part with opinion.